DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on June 27th, 2022, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on June 27th, 2022, is acknowledged and isanswered as follows. 
Applicant's remarks, see pgs. 7-9, with respect to the rejections of claims under 35 U.S.C. § 103 (a) have been fully considered and are moot. However, the Applicant agreed to amend claim 1 to overcome possible rejections. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Varco (Reg. No. 59,590) on July 11th, 2022. 
The application has been amended as follows: 
In the claim: 
1.        (Currently Amended) A semiconductor device comprising:
a substrate;
a gate electrode on the substrate, the gate electrode having a shape with a height greater than a width;
a gate dielectric on the gate electrode;
a channel layer on the gate dielectric, the channel layer comprising a two-dimensional semiconductor material; and
a source electrode and a drain electrode electrically connected to the channel layer,

wherein the channel layer has a thickness of greater than 0 nm and about 10 nm or less,
wherein the gate dielectric has a multilayer structure, and includes a ferroelectric material and a charge trapping material, 
wherein the height of the gate electrode is defined at a location of the gate electrode not vertically overlapping the source electrode and the drain electrode, and
wherein, at the location of the gate electrode not vertically overlapping the source electrode and the drain electrode, the height of the gate electrode is defined from a lowermost surface of the gate electrode to an uppermost surface of the gate electrode.
 
15-20.  (Canceled)
 
21.            (Currently Amended) A semiconductor device comprising:
           a substrate;
           a gate electrode on an upper surface of the substrate;
           a gate dielectric on the substrate, the gate dielectric including a portion covering the gate electrode and having a shape with a height greater than a width;
           a channel layer on the gate electric and the gate electrode, the channel layer comprising a two-dimensional semiconductor material; and                              
           a source electrode and a drain electrode electrically connected to the channel layer,
           
           wherein the channel layer has a thickness of greater than 0 nm and about 10 nm or less,
wherein the gate dielectric has a multilayer structure, and includes a ferroelectric material and a charge trapping material, 
wherein the height of the gate electrode is defined at a location of the gate electrode not vertically overlapping the source electrode and the drain electrode, and
at the location of the gate electrode not vertically overlapping the source electrode and the drain electrode, the height of the gate electrode is defined from a lowermost surface of the gate electrode to an uppermost surface of the gate electrode.


Allowable Subject Matter
Claims 1-6, 9, 11-14, 21-23, 25 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein the height of the gate electrode is defined at a location of the gate electrode not vertically overlapping the source electrode and the drain electrode, and wherein, at the location of the gate electrode not vertically overlapping the source electrode and the drain electrode, the height of the gate electrode is defined from a lowermost surface of the gate electrode to an uppermost surface of the gate electrode as recited in claims 1 and 21. Claims 2-6, 9, 11-14, and 22-23, 25 depend on claims 1 and 21, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/
Examiner, Art Unit 2818